United States Court of Appeals
                      For the First Circuit
No. 11-1775

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          JASON W. PLEAU

                      Defendant, Appellant.
                            __________

               LINCOLN D. CHAFEE, in his capacity as
              Governor of the State of Rhode Island,

                           Intervenor.


No. 11-1782

                    IN RE: JASON WAYNE PLEAU,

                           Petitioner.
                            __________

               LINCOLN D. CHAFEE, in his capacity as
              Governor of the State of Rhode Island,

                            Intervenor.
                       ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF RHODE ISLAND and
               PETITION FOR A WRIT OF PROHIBITION

          [Hon. William E. Smith, U.S. District Judge]


                              Before
                       Lynch, Chief Judge,
     Torruella, Boudin, Howard and Thompson, Circuit Judges.
     Claire Richards, Executive Counsel, for intervenor.
     William F. Cavanaugh, Daniel Ruzumna, Joshua A. Goldberg,
Jason S. Gould, Muhammad U. Faridi, Christopher M. Strong,
Catherine E. Geddes and Patterson Belknap Webb & Tyler LLP on brief
for National Governors Association and Council of State
Governments, Amici Curiae.
     Matthew L. Fabisch on brief for the Stephen Hopkins Center for
Civil Liberties, Amicus Curiae.
     Robert B. Mann, by appointment of the court, with whom Mann &
Mitchell, David P. Hoose, by appointment of the court, and Sassoon,
Turnbull & Hoose, were on supplemental brief for petitioner.
     Anthony D. Mirenda, Daniel N. Marx, Jennifer S. Behr, Eric A.
Haskell, Foley Hoag LLP, Carolyn A. Mannis, Rhode Island ACLU,
Zachary L. Heiden, ACLU of Maine, Barbara A. Keshen, New Hampshire
Civil Liberties Union, Joshua L. Dratel, National Association of
Criminal Defense Lawyers, Juan F. Matos de Juan, Colegio de
Abogados de Puerto Rico, William Ramirez, ACLU of Puerto Rico, John
Reinstein, ACLU of Massachusetts, Judith H. Mizner, Office of the
Federal Defender, Prof. Andres Horwitz, Rhode Island Association of
Criminal Defense Lawyers, on brief for Rhode Island ACLU; ACLU of
Puerto Rico; ACLU of Maine; ACLU of Massachusetts; New Hampshire
Civil Liberties Union; Office of the Federal Defender for the
Districts of Rhode Island, Massachusetts and New Hampshire;
National Association of Criminal Defense Lawyers; Rhode Island
Association of Criminal Defense Lawyers; and Colegio de Abogados de
Puerto Rico, Amici Curiae.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief for
appellee.




                           May 7, 2012


                         OPINION EN BANC
           BOUDIN, Circuit Judge.            A federal grand jury indicted

Jason Pleau on December 14, 2010, for crimes related to the

September 20, 2010, robbery and murder of a gas station manager

making a bank deposit in Woonsocket, Rhode Island. 18 U.S.C. §§ 2,

1951(a) (robbery affecting commerce); id. § 1951(a) (conspiring to

do the same); id. § 924(c)(1)(A), (j)(1) (use of a firearm during

and in relation to a crime of violence resulting in death).                 The

federal prosecutor could seek the death penalty but that decision

depends on U.S. Attorney General approval after a lengthy process.

See, e.g., United States v. Lopez-Matias, 522 F.3d 150, 155 (1st

Cir. 2008).

           Pleau   was   in    Rhode   Island    state   custody     on   parole

violation charges when the federal indictment came down, and is now

serving   an   18-year   sentence      there    for   parole   and   probation

violations.     To secure Pleau's presence in federal court, the

federal government invoked the Interstate Agreement on Detainers

Act ("IAD"), Pub. L. No. 91-538, 84 Stat. 1397 (1970) (codified as

amended at 18 U.S.C. app. 2 § 2).                The IAD provides what is

supposed to be an efficient shortcut to achieve extradition of a

state prisoner to stand trial in another state or, in the event of

a federal request, to make unnecessary the prior custom of a

federal habeas action.        See IAD art. I.

           In this instance, Rhode Island's governor refused the IAD

request because of his stated opposition to capital punishment.


                                       -3-
United States v. Pleau, No. 10-184-1S, 2011 WL 2605301, at *2 n.1

(D.R.I. June 30, 2011).      The federal government then sought a writ

of habeas corpus ad prosequendum from the district court to secure

custody of Pleau--this being the traditional method by which a

federal court obtained custody.        E.g., Carbo v. United States, 364

U.S. 611, 615-16, 618 (1961).         Codifying common law practice, the

statute authorizing the writ empowers a federal court to secure a

person, including one held in state custody, where "necessary to

bring him into [federal] court to testify or for trial." 28 U.S.C.

§ 2241(c)(5).

             Pursuant to the habeas statute, the federal district

court in Rhode Island ordered Pleau to be delivered into federal

custody to answer the federal indictment.         Pleau, 2011 WL 2605301,

at *4.   Pleau both appealed and, in the alternative, petitioned

this court for a writ of prohibition to bar the district court from

enforcing the habeas writ.       A duty panel of this court, over a

dissent, stayed the habeas writ, and an expedited appeal followed

in   which    the    Rhode   Island    governor   was   granted   belated

intervention.       Ultimately, the same panel, again over a dissent,

held in favor of Pleau and the governor.

             On petition of the federal government, the full court

granted rehearing en banc; the en banc court vacated the panel

decision but left the stay in effect until resolution of the en

banc proceeding.      We consider first the propriety of review of the


                                      -4-
district court's grant of the writ given that the federal criminal

case against Pleau remains pending.        Piecemeal appellate review of

trial       court   decisions   is--with   few,   narrowly   interpreted

exceptions--not permitted, especially in criminal cases.         United

States v. Kane, 955 F.2d 110, 110-11 (1st Cir. 1992) (per curiam).

              Nevertheless, we need not wander into the thicket of

Pleau's own debatable standing to appeal from a writ merely

commanding his presence to answer criminal charges,1 nor explore

the possible use of the "collateral order" doctrine to rescue the

interlocutory appeal.      Governor Chafee, in an order not disturbed

by the grant of the en banc rehearing petition, was allowed to

intervene. And as a party to the case, he is entitled to argue for

an advisory writ of prohibition, which suffices to bring the merits

of the dispute to us for resolution.

              While writs of mandamus and prohibition--two sides of the

same coin with interchangeable standards, United States v. Horn, 29

F.3d 754, 769 n.18 (1st Cir. 1994)--are generally limited to

instances of palpable error threatening irreparable harm, e.g., In

re Pearson, 990 F.2d 653, 656 & n.4 (1st Cir. 1993), "advisory

mandamus" is available in rare cases; the usual requisites are that


        1
      E.g., Weekes v. Fleming, 301 F.3d 1175, 1180 n.4 (10th Cir.
2002), cert. denied, 537 U.S. 1146 (2003); Weathers v. Henderson,
480 F.2d 559, 559-60 (5th Cir. 1973) (per curiam); Derengowski v.
U.S. Marshal, Minneapolis Office, Minn. Div., 377 F.2d 223, 223-24
(8th Cir.), cert. denied, 389 U.S. 884 (1967); United States v.
Horton, No. 95-5880, 1997 WL 76063, at *3 (4th Cir. Feb. 24, 1997)
(per curiam) (unpublished).

                                    -5-
the issue be an unsettled one of substantial public importance,

that it be likely to recur, and that deferral of review would

potentially impair the opportunity for effective review or relief

later on.      Horn, 29 F.3d at 769-70.

              A state's refusal to honor a federal court writ is surely

a matter of importance; and, if they could, states would certainly

mount more such challenges.        Whether Pleau would be prejudiced if

review now were refused is less clear; but the governor could

hardly obtain meaningful relief following a federal conviction of

Pleau.      And neither the federal government nor the other parties

dispute that the issue can be considered on advisory mandamus.             So

we   turn    to   the   merits,   which     present   two   interrelated   but

sequential questions.

              The first is whether the IAD statute precludes the

federal government's use of the habeas writ, after a detainer has

been filed and an initial IAD request has been rejected, to convert

a request into a command.         The second question is whether in such

a case the habeas statute compels the state governor to deliver the

prisoner or whether compliance is merely a matter of comity that

the governor may withhold.          This is the way the Supreme Court

structured the issues in United States v. Mauro, 436 U.S. 340

(1978), which resolves the first question and frames the second in

a way that clearly dictates the answer.




                                      -6-
             Of two different federal appeals disposed of by Mauro,

only one is directly pertinent to Pleau.        The federal government

invoked the IAD by lodging a detainer with state prison authorities

so that the defendant charged with federal crimes would not be

released without notice; and the prosecutor then summoned the

defendant from state prison by habeas writ, first for arraignment

and (after many postponements) then for trial.              The defendant

objected that he was being denied the speedy process required by

Article IV(c) of the IAD.     436 U.S. at 345-48.

             After the defendant's federal conviction, the circuit

court held that the deadlines prescribed by the IAD had been

breached,     requiring   (under   explicit   provisions    of   the   IAD)

dismissal of the federal indictment with prejudice.           The Supreme

Court agreed, saying that the detainer had triggered the IAD and

that the habeas writ comprised a "written request" for initiating

a transfer contemplated by Article IV of the IAD.          Mauro, 436 U.S.

at 361-64.    That the writ had been used as part of the IAD process

did not negate the IAD's express time limitations and sanction for

ignoring them.     Id.

             However, Mauro went on to reject the suggestion that, if

the Court upheld the time limit on the IAD proceeding, a state

governor could in some other case frustrate a writ of habeas corpus

by refusing to surrender a prisoner to federal court. Instead, the

Court distinguished between the time limits of Article IV(c)


                                    -7-
triggered by the detainer and Article IV(a)'s reservation of the

governor's power to withhold consent.             Mauro, 436 U.S. at 363-64.

The   time   limits,   it   said,   had    been    accepted    by   the   federal

government when it invoked the IAD procedures.                Id. at 364.

             By contrast, the Court held, the consent reservation

merely preserved for holding states any pre-existing authority they

had to refuse requests, Mauro, 436 U.S. at 363 & n.28; it did not

curtail whatever authority the habeas writ traditionally gave the

federal court to insist on the production of a defendant contrary

to the wishes of the state.         The Court responded to the federal

government's concern that a decision in favor of Mauro would allow

a governor to refuse a habeas writ:

             We are unimpressed. The proviso of Art. IV(a)
             does not purport to augment the State's
             authority to dishonor such a writ.      As the
             history of the provision makes clear, it was
             meant to do no more than preserve previously
             existing rights of the sending States, not to
             expand them.     If a State has never had
             authority to dishonor an ad prosequendum writ
             issued by a federal court, then this provision
             could not be read as providing such authority.

Id. at 363 (internal footnote omitted and emphasis added).

             This limiting passage was part of the Court's balanced

reading of the IAD and, in answering a substantive objection to the

Court's treatment of the IAD's time limits as binding on the

federal government, was not dicta but part of the Court's rationale

for its holding.       And in saying that state authority to withhold

the prisoner was not augmented beyond whatever had existed before

                                     -8-
the IAD, Mauro was saying that a habeas writ--even though it

followed a detainer--retained its pre-IAD authority to compel a

state to surrender a prisoner.

                 That Article IV(a)'s proviso was not intended to give

governors a veto power operative against the federal government is

borne out by a telling piece of background indicating that it was

concerned        with    the   pre-IAD   rules   of   extradition    as    between

individual states;2 the federal government, by contrast, proceeded

prior to the IAD not by extradition but by use of habeas.                  But the

proper construction of Article IV(a) is not open to debate here:

under Mauro, its proviso cannot be read as "providing . . .

authority" that the states had previously lacked. 436 U.S. at 363.

                 That "a state has never had authority to dishonor an ad

prosequendum writ issued by a federal court" is patent.                   Under the

Supremacy Clause, U.S. Const. art. VI, cl. 2, the habeas statute--

like       any   other   valid   federal    measure--overrides      any   contrary

position or preference of the state, a principle regularly and

famously reaffirmed in civil rights cases, e.g., Cooper v. Aaron,

358 U.S. 1, 18-19 (1958); United States v. Barnett, 376 U.S. 681



       2
      The report of the Council of State Governments, which drafted
the IAD and urged its adoption on the states and federal
government, Mauro, 436 U.S. at 350-51, explained: "The possibility
[of the Governor withholding consent] is left open merely to
accommodate situations involving public policy which occasionally
have been found in the history of extradition." Council of State
Gov'ts, Suggested State Legislation Program for 1957, at 79 (1956)
(emphasis added).

                                           -9-
(1964), as in many other contexts, e.g., Washington v. Wash. State

Commercial Passenger Fishing Vessel Ass'n, 443 U.S. 658, 695-96

(1979).    State interposition to defeat federal authority vanished

with the Civil War.

            Pleau and Governor Chafee cite a miscellany of old

circuit-court statements that a demand by a federal court for a

state prisoner depends upon comity,3 but these cases misread a 1922

Supreme Court case, Ponzi v. Fessenden, 258 U.S. 254, 260-62

(1922); Ponzi, referring generally to principles of comity, held

that the federal government through the Attorney General could

choose, as a matter of comity on its side, to deliver a federal

prisoner for trial on state charges.           Id. at 262.    Ponzi neither

held nor said that a state governor may invoke comity principles to

disobey a federal court habeas writ.

            None of these circuit cases cited by Pleau and the

governor presented a litigated controversy between the United

States and a state over the enforcement of a federal writ.           To the

extent    not   dicta   or   brief   asides,   such   cases   involved   odd

situations such as attempts by federal criminal defendants to

obtain the presence of co-defendants held in state prisons. In all

events, these cases cite Ponzi (or other circuit cases relying on



     3
       See, e.g., McDonald v. Ciccone, 409 F.2d 28, 30 (8th Cir.
1969); Stamphill v. Johnston, 136 F.2d 291, 292 (9th Cir.), cert.
denied, 320 U.S. 766 (1943); Lunsford v. Hudspeth, 126 F.2d 653,
655 (10th Cir. 1942).

                                     -10-
Ponzi), which simply had nothing to do with a federal court's order

to a state.

           The Supremacy Clause operates in only one direction and

has   nothing   to   do    with   comity:   it   provides   that   Congress'

enactments are "the supreme Law of the Land . . . any Thing in the

Constitution or Laws of any State to the Contrary notwithstanding."

U.S. Const. art. VI, cl. 2.         That there is an overriding federal

interest in prosecuting defendants indicted on federal crimes needs

no citation, and the habeas statute is an unqualified authorization

for a federal court to insist that a defendant held elsewhere be

produced for proceedings in a federal court.

           This court earlier said that we were "confident that the

writ would be held enforcible" over a state's contrary preference.

United States v. Kenaan, 557 F.2d 912, 916 n.8 (1st Cir. 1977);

accord United States v. Graham, 622 F.2d 57, 59 (3d Cir.), cert.

denied, 449 U.S. 904 (1980); United States v. Bryant, 612 F.2d 799,

802 (4th Cir. 1979), cert. denied, 446 U.S. 919 (1980); Tranfy v.

United    States,    311    F.    App'x   92,    95-96   (10th   Cir.   2009)

(unpublished).4 A contrary Second Circuit dictum, United States v.




      4
      Yet another circuit, while noting that Mauro's conditional
language left the ultimate issue open, observed: "We would have
thought that, under the Supremacy Clause, a state was not free to
delay or disapprove compliance with the writ executed under federal
statutory authority . . . ." United States v. Hill, 622 F.2d 900,
907 & n.18 (5th Cir. 1980).

                                     -11-
Scheer, 729 F.2d 164, 170 (2d Cir. 1984), was properly described as

a misreading of Mauro.   See id. at 172 (Kearse, J., concurring).

           As a fallback, Pleau and Governor Chafee say that even if

today courts would all agree that the Supremacy Clause trumps a

state's refusal to honor the writ, Congress--to borrow a phrase--

"captured in amber" the misguided notion from old (but erroneous)

circuit precedent that honoring the federal writ is a matter of

state comity.     There is, of course, nothing to suggest that

Congress was remotely aware of these decisions; and, as already

noted (see note 2, above), what legislative history exists shows

that the consent provision was concerned with one state's effort to

extradite a prisoner held by another and the possible need for

consent.

           Even without such history, the construction offered fails

the test of common sense. One can hardly imagine Congress, whether

in approving the IAD or at any other time, empowering a state

governor to veto a federal court habeas writ--designed to bring a

federally indicted prisoner to federal court for trial on federal

charges--because the governor opposed the federal penalty that

might be imposed if a conviction followed.         If we were now

determining Congress' intent afresh, the improbability of such an

intention would be apparent.

           But, once again, this court cannot disregard Mauro and

and construe the consent provision as if it were an open issue;


                                -12-
canons    of    construction,      interpretive   rules   for   compacts,    and

conjectures about whether Congress held mistaken views at the time of

the IAD's adoption are all beside the point.          Mauro said that       "[i]f

a State has never had authority to dishonor an ad prosequendum writ

issued by a federal court, then [the consent provision] could not be

read as providing such authority."            436 U.S. at 363.      Given the

Supremacy Clause, the states have always lacked that authority.

               Were Pleau and Governor Chafee to prevail, Pleau could be

permanently immune from federal prosecution, and the use of the

efficient detainer system badly compromised.         He is currently serving

an 18-year term in Rhode Island prison and, if the writ were denied,

might agree to a state sentence of life in Rhode Island for the robbery

and murder.5       Even if Pleau served only his current 18-year term,

needed witnesses for federal prosecution could be unavailable two

decades from now. Instead of a place of confinement, the state prison

would become a refuge against federal charges.            Mauro forbids such a

result.

               The writ of prohibition is denied and the stay of the habeas

writ is vacated.

               It is so ordered.

                        -Dissenting Opinion Follows-



     5
      See Brief for Amicus Curiae Governor Lincoln D. Chafee in
Support of Pet'r Ex. A (letter from Pleau to Rhode Island Assistant
Attorney General offering to plead to sentence of life without
parole on state charges).

                                       -13-
             TORRUELLA, Circuit Judge, with whom THOMPSON, Circuit

Judge, joins, dissenting.      I am compelled to dissent because in

reaching its announced result, the majority fails to follow the

express terms of the Interstate Agreement on Detainers Act,6 snubs

the rules applicable to the enforcement of interstate compacts as

reiterated most recently by the Supreme Court,7 and compounds these

errors by misconstruing the holding in United States v. Mauro, 436

U.S. 340 (1978).     As the Supreme Court has stated multiple times,

federal courts should not "'order relief inconsistent with [the]

express terms' of a compact, 'no matter what the equities of the

circumstances might otherwise invite.'" Alabama v. North Carolina,

130 S. Ct. 2295, 2313 (2010) (quoting New Jersey v. New York, 523

U.S. 767, 811 (1998)).    Yet with its ruling, the majority has done

exactly what the Supreme Court said courts must not do: it has

ordered relief plainly inconsistent with the express terms of the

Interstate Agreement on Detainers ("IAD" or "Agreement") based on

its own misguided view of the equities of the circumstances of this

case.

             There is no dispute that the United States is a party to

the IAD.     Furthermore, the IAD's plain language and history make

clear that the United States is bound by all of its provisions.



        6
      Pub. L. No. 91-538, 84 Stat. 1397 (1970) (codified as amended
at 18 U.S.C. app. 2 § 2).
        7
         Alabama v. North Carolina, 130 S. Ct. 2295 (2010).

                                 -14-
One of those provisions, Article IV(a), provides that a State may

request custody over a prisoner from another State by sending a

"written request for temporary custody or availability"; however,

Article IV(a) also gives the Governor of the State from which

custody is requested the right to refuse such a request. Under the

Supreme Court's holding in Mauro, once the United States (or any

other State) invokes the IAD by lodging a detainer against a

prisoner,     any   subsequently-filed   writ   of   habeas   corpus   ad

prosequendum is treated as a "written request for temporary custody

and availability" under the IAD.     See 436 U.S. at 351-52.

             Applying the aforementioned principles to the facts of

this case, the proper result is clear.      The United States invoked

the IAD when it lodged a detainer against Jason Wayne Pleau

("Pleau").    Because the United States invoked the IAD, the writ of

habeas corpus ad prosequendum granted by the district court must,

under Mauro, be treated as a request for custody under the IAD.

Therefore, the Governor of Rhode Island had the right under the IAD

to refuse the request.      The majority avoids this result only by

manufacturing a Supremacy Clause issue where none exists and by

misinterpreting Mauro.




                                  -15-
                                    I.

            There is no question that the IAD is an interstate

compact8 among the United States and 48 other States.         "[E]ven the

Government concedes[] [that] the Agreement as enacted by Congress

expressly includes the United States within the definition of

'State.'"    Mauro, 436 U.S. at 354.      As further stated in Mauro,

"[t]he [IAD] statute itself gives no indication that the United

States is to be exempted from the category of receiving States. To

the contrary,    [Article] VII states that 'this agreement shall

enter into full force and effect as to a party State when such

State has enacted the same into law.'"        Id. at 354 (alterations

omitted).     "[T]here   is   no    indication   whatsoever    that   the




     8
      As such it was enacted pursuant to the Compact Clause. U.S.
Const. art. I, § 10, cl. 3 ("No State shall, without the consent of
Congress . . . enter into any Agreement or Compact with another
State . . . .").     Congress originally granted its consent for
various States to enter into the IAD by enacting the Crime Control
Act of 1934, 48 Stat. 909. See Cuyver v. Adams, 449 U.S. 433, 441
(1981). In 1970, Congress caused the District of Columbia and the
United States itself to join the IAD by enacting the Interstate
Agreement on Detainers Act.     See Mauro, 436 U.S. at 343.     The
congressional approval of this interstate compact transformed the
compact into federal law. Cuyver, 449 U.S. at 438. An interstate
compact that requires congressional approval, such as the IAD,
needs this approval because consent by the United States must be
given before there can be an "encroach[ment] or interfer[ence] with
the just supremacy of the United States." Id. at 440 (citations
omitted). There should thus be no question that in entering into
the IAD as an equal "State," Mauro, 436 U.S. at 354, the United
States was, for purposes of the subject matter of the IAD,
relinquishing any superior sovereign rights that may have
preexisted the Agreement.

                                   -16-
participation of the United States was to be a limited one."   Id.

at 355.

          The consequence of Congress's deliberate adoption of the

IAD is that "the United States is bound by the Agreement when it

activates its provisions by filing a detainer against a state

prisoner and then obtains his custody by means of a writ of habeas

corpus ad prosequendum."   Id. at 349.   In the present case, the

United States activated the provisions of the IAD -- and thus bound

itself to the IAD's terms -- by lodging a detainer against Pleau,

who at the time was serving an 18-year prison sentence in the

custody of the State of Rhode Island for parole violations.    The

detainer filed by the United States was related to a federal

indictment issued for alleged federal crimes involving the same

acts that were the subject of state-law charges pending in Rhode

Island at the time.9

          After lodging the detainer, the United States sent a

request for custody to Rhode Island. The Governor of Rhode Island,


     9
      Pleau is presently serving an 18 year sentence of
imprisonment for parole and probation violations in Rhode Island.
He agreed to plead guilty to the state crimes for which he was
charged and to accept a sentence of life imprisonment without the
possibility of parole. See Br. for Amicus Curiae Governor Lincoln
S. Chafee in Support of Pet'r, Ex. A (letter from Pleau to Rhode
Island Assistant Attorney General offering to plead to sentence of
life without parole on state charges). After Pleau agreed to the
plea and sentence, but before the United States first requested
custody of Pleau, the Rhode Island Attorney General dismissed the
charges against Pleau without prejudice.      See Katie Mulvaney,
Faceoff Looms Over Suspect; Courts, Providence Journal, June 28,
2011, at 1.

                               -17-
Lincoln Chafee ("Governor Chafee" or the "Governor"), invoking his

authority under Article IV(a) of the IAD, refused to surrender

Pleau to the federal authorities.         Governor Chafee cited state

public policy grounds for his rejection, namely Rhode Island's

longstanding opposition to the death penalty as an appropriate

punishment, a penalty to which Pleau would be exposed if convicted

on federal charges.

            Undeterred by the Governor Chafee's refusal, the United

States then proceeded to attempt an end run around its commitments

under the IAD by seeking the production of Pleau pursuant to a writ

of habeas corpus ad prosequendum.       The district court granted the

writ, but a duty panel of this court (with one dissent) stayed its

execution   pending   Pleau's   appeal,   and   Governor   Chafee   later

intervened.     The same panel (again with one dissent), pursuant to

advisory mandamus, issued a writ of prohibition enforcing Governor

Chafee's right to refuse to transfer Pleau.       See United States v.

Pleau, 662 F.3d 1 (1st Cir. 2011).

            The panel noted Mauro's holding that "'once a detainer

has been lodged' . . . 'it clearly would permit the United States

to circumvent its obligations under the [IAD] to hold that an ad

prosequendum writ may not be considered a written request for

temporary custody.'"     Pleau, 662 F.3d at 10 (quoting Mauro, 436

U.S. at 362).    Based on this clear statement from Mauro, the panel

held that


                                 -18-
          once the federal government has elected to
          seek custody of a state prisoner under the
          IAD, it is bound by that decision.         Any
          subsequent ad prosequendum writ is to be
          considered a written request for temporary
          custody under the IAD and, as such, subject to
          all of the strictures of the IAD, including
          the governor's right of refusal.

Pleau, 662 F.3d at 12.

          As alluded to, the en banc majority rejects this outcome,

denies the writ of prohibition, and vacates the stay of the

execution of the habeas writ.    The substance10 of the majority's

opinion is, first of all, that Mauro "reject[ed] the suggestion

that, if the Court upheld the time limit on the IAD proceeding

[under Article IV(c)], a state could in some other case frustrate

a writ of habeas corpus by refusing to surrender a prisoner to

federal court."   Maj. Op. at 7.        According to the majority's

opinion, the Court "merely preserved for the holding states any

pre-existing authority they had to refuse requests."      Id. at 8.

The majority next contends that it "is patent" that Rhode Island

lacks authority "to dishonor an ad prosequendum writ issued by a

federal court . . . [by virtue of] the Supremacy Clause, U.S.

Const. art. VI, cl. 2."   Id. at 9.11    The majority then posits a


     10
      For present purposes I deem it unnecessary to discuss the
preliminary and procedural matters referred to in the first five
pages of the majority's opinion.
     11
      The Supremacy Clause, U.S.    Const. art. VI, cl. 2, provides:
"This Constitution, and the laws    of the United States which shall
be made in Pursuance thereof; and   all Treaties made, or which shall
be made, under the Authority of     the United States, shall be the

                                -19-
catch-all ratiocination, pursuant to which it concludes that Rhode

Island's arguments "fail[] the test of common sense," id. at 11.

Lastly, as a sequel to this argument, it proceeds to adopt the

Government's scenario of inevitable horribles which allegedly will

follow if the United States is made to comply with what it agreed

to as a signatory State under the IAD.       Id. at 13.

          With respect, I find all of these arguments flawed.

                                   II.

          We first turn to the Supremacy Clause argument, the

recurrent "Big Brother" argument that is used by the federal

government when it attempts to push its weight against the States.

In this case it is only one of several smoke screens behind which

the majority attempts to shield the weakness of the Government's

position, and it is the most baseless of all the reasons given for

overturning the panel opinion.

          The    majority   states    that   "[u]nder     the   Supremacy

Clause . . . the habeas statute -- like any other valid federal

measure -- overrides any contrary position or preference of the

state . . . ."    Maj. Op. at 9.     However, this statement is a red

herring. Again, as recently stated by the Supreme Court in Alabama

v. North Carolina, "an interstate compact is not just a contract;

it is a federal statute enacted by Congress."      130 S. Ct. at 2312


supreme Law of the Land; and the Judges in every State shall be
bound thereby, any Thing in the Constitution or Laws of any State
to the Contrary notwithstanding."

                                 -20-
(emphasis added).   See also n.3, ante.   Thus, the issue presented

is not, as framed by the majority, one of conflict between a

federal law and Rhode Island's contrary position or preference.

Rather, because the IAD is a federal statute, just like the habeas

statute is a federal statute, the issue here is how two federal

statutes interact, a determination in which the Supremacy Clause

plays no part.   That question is answered by reading both federal

laws and by determining, in the first place, whether there is any

conflict that arises from reading the plain language of each

statute.   As will be presently discussed, there is nothing in the

habeas corpus statute as presently articulated, or any of its

predecessors going back to the Judiciary Act, that supercedes,

contravenes, or downgrades the provisions of the IAD vis-a-vis the

habeas corpus legislation.12

           The federal habeas corpus writ was first authorized to be

issued by federal courts pursuant to Section 14 of the Judiciary


     12
      For this reason, the cases the majority refers to in which
the Supremacy Clause was invoked to enforce treaties or Federal
civil rights laws in the face of non-compliance by States are
completely inapposite. See Maj. Op. at 8-9. This is not a case
involving "State interposition to defeat federal authority." Id.
at 9. This is a case in which a State governor exercised a right
expressly given to him by federal law.     As noted in the panel
majority opinion, "the federal government may 'waive the federal
sovereign's strict right to exclusive custody of a prisoner' in
favor of state custody." Pleau, 662 F.3d at 13 n.9 (quoting Poland
v. Stewart, 117 F.3d 1094, 1098 (9th Cir. 1997)).         This is
precisely what the United States did by joining the IAD and
invoking it in Pleau's case.    The Supremacy Clause is not even
implicated, much less violated, when the United States voluntarily
waives its right to custody in favor of a State.

                                -21-
Act   of   1789.13   Since   then   habeas   corpus   practice   has   been

formalized into a singular federal statute, 28 U.S.C. § 2241 et

seq., which law has been amended on various occasions over the

years, the last major amendment taking place in 1996 as part of the

Anti-Terrorism and Effective Death Penalty Act.14          A perusal of

these federal acts, including through the present rendition of the

statute, reveals no text which would allow one to conclude that the

federal habeas corpus statute trumps any other federal statute,

particularly one enacted for specific application to specific

circumstances such as the IAD.

            Although not directly relevant to the case before us, I

believe it is worth pointing out that the amendments to § 2254

enacted by Congress in 1996, which deal in part with the issuance

of habeas corpus writs by federal courts involving state prisoners,

considerably restricted the power of federal courts to act.15          This


      13
      See Judiciary Act of 1789, ch. 20, § 14, 1 Stat. 73, 81-82
(1789) ("And be it further enacted, That all the before mentioned
courts of the United States, shall have power to issue writs of .
. . habeas corpus . . . .").
      14
      See Pub. L. 104-132 (1996). For a concise history of the
writ throughout its history since the Judiciary Act up to 1996, see
Carbo v. United States, 364 U.S. 611, 614-619 (1961).
      15
      Among the restrictions placed on the power of federal courts
to issue writs involving persons in state custody, the writ is not
to issue unless the state court proceedings "(1) resulted in a
decision that was contrary to, or involved, clearly established
Federal law, as determined by the Supreme Court of the United
States; or (2) resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence
presented in the State court proceeding." 28 U.S.C. § 2254.

                                    -22-
action clearly reflects Congress's concern16 with the issues raised

by   the   dual    sovereignty   that   is   the   basis   of   our   form   of

government.       See Fed. Maritime Comm'n v. S.C. State Ports Auth.,

535 U.S. 743, 751-52 (2002) ("Dual sovereignty is a defining

feature of our Nation's constitutional blueprint . . . .").              Even

in cases where the supremacy of federal legislation over a state

law is an issue, a situation which is clearly not in the case

before us, application of this principle requires a light touch,

not the overbearingness17 of a sledge hammer.18


      16
      See, e.g., Lindh v. Murphy, 96 F.3d 856, 873 (7th Cir. 1996)
(Easterbrook, J.) (noting that with AEDPA "[Congress intended] to
move back in [the] direction" of limiting federal court habeas
review); Erwin Chemerinsky, Reconceptualizing Federalism, 50 N.Y.
L. Sch. L. Rev. 729, 731 (2005-2006) (citing to AEDPA as one of a
number of recent shifts towards States' rights).       Cf. Wood v.
Milyard, -- U.S. --, No. 10-9995 (decided Apr. 24, 2012) (upholding
authority of State to waive statute of limitations defense under
AEDPA, and holding that "it is an abuse of discretion" by a Court
of Appeals "to override a State's deliberate waiver of a
limitations defense").
      17
      The majority opinion interjects a modicum of unnecessary
federal arrogance, one which unfortunately permeates this entire
controversy, when it states that "[t]he Supremacy Clause operates
only in one direction." Maj. Op. at 11.
      18
       We further digress to interject that the crimes Pleau is
alleged to have committed -- armed robbery and murder of a private
citizen on the way to making a deposit in the bank -- are
quintessential state crimes, and betray on their face no hint of
any   uniquely   federal  interest.      See  United   States   v.
Jiménez-Torres, 435 F.3d 3, 13-15 (1st Cir. 2006) (Torruella, J.,
concurring) (objecting to the unwarranted extension of federal
criminal jurisdiction over traditionally state crimes). In the
present case, extending federal jurisdiction over a crime with at
most, de minimis impact on interstate commerce, is stretching that
concept beyond the bounds of Congress's constitutional power. Cf.
United States v. Lopez, 514 U.S. 549 (1995). Moreover, given that

                                    -23-
             Finding no specific language in any past or present

configurations of the habeas statute that informs us as to the

issues before us, we turn to the second, and central, federal

statute that concerns us, the IAD.       This is a federal statute that

deals with a specific issue: the attainment by one sovereign State

of the body of a person in the custody or control of another

sovereign State.      We are not disappointed in our search, for we

find relevant language within the four corners of this federal

statute regarding what happens when these issues come into play.

The pertinent part of this legislation, Article IV(a) of the IAD

specifically states:

             [U]pon presentation of a written request for
             temporary custody . . . to the appropriate
             authorities of the State in which the prisoner
             is incarcerated . . . there shall be a period
             of   thirty  days   after   receipt   by   the
             appropriate authorities before the request be
             honored, within which period the Governor of
             the sending State may disapprove the request
             for temporary custody or availability, either
             upon his own motion or upon motion of the
             prisoner.19




Pleau has already agreed to plead guilty to state crimes and to a
life sentence without possibility of parole, it is frankly unclear
what it is that the federal government hopes to gain by its
overkill.   This is particularly manifest in light of the truly
extraordinary costs that will have to be invested by the federal
government if it continues to pursue this capital litigation,
something that in these times of economic restraint seems unduly
wasteful of limited resources.
     19
          18 U.S.C. app. § 2 (2012).

                                  -24-
          We need go no further, for there is nothing equivocal in

this language nor is there anything else in this federal statute

which contravenes or dilutes the discretion that Congress has

granted to a State Governor pursuant to this interstate agreement,

one which the United States joined as a co-equal "State."20    See

Mauro, 436 U.S. at 354.

          The United States became unequivocally bound by all of

the provisions of the IAD upon its filing of a detainer against

Pleau with the Rhode Island authorities.   See id. at 349.    These

provisions include a grant, by the United States to the other

signatory States, of the right to refuse a request for custody.

There is nothing in the express language of the IAD, or its

legislative history, to indicate that the grant of rights agreed to



     20
      A comprehensive view of the IAD confirms that the United
States is a coequal State for purposes of Article IV(a). Congress
amended the IAD after Mauro to add specific exceptions treating the
United States differently from other parties with respect to some
parts of the IAD, but not article IV(a). See Pub. L. No. 100-960,
Title VII, § 7059, 102 Stat. 4403 (1988) (codified at 18 U.S.C.
app. 2 § 9).      For example, Section 9 of the IAD, "Special
Provisions When the United States is a Receiving State," states
that a dismissal of "any indictment, information or complaint may
be with or without prejudice" when the United States is a receiving
state. 18 U.S.C. app. 2 § 9(1). In contrast, when any other party
to the IAD is a
receiving State, such a dismissal "shall" be with prejudice. Id.
§ IV(e). Section 9 does not indicate that the United States can
disregard or override a sending State's denial of its request for
temporary custody.      And aside from Section 9's enumerated
exceptions, Congress has stuck with the IAD's definition of the
United States as a "State" on the same footing as other receiving
states. See Mauro, 436 U.S. at 354; see also 18 U.S.C. app. 2 § 2
art. II.

                               -25-
by the United States with Congress' approval, id. at 353-55, is

trumped in any way by other federal statutes, including the habeas

corpus statute.        Thus, we proceed to discuss the majority's

interpretation    of   the   Supreme    Court's        holding   in   Mauro,   an

interpretation which inevitably leads them to their erroneous

conclusions.

                                     III.

           As is true with most cases, Mauro cannot be read by

isolating those parts that may conveniently support a predestined

point of view.     Properly considered, a case needs to be read and

analyzed   in    all   its   parts     and   in    a    coordinated    fashion.

Unfortunately, this the majority fails to do.

           In Mauro, the Supreme Court had before it two related

cases, both of which have relevance to the present appeal because

they establish "the scope of the United States' obligations under

the [IAD]."     Id. at 344.    In the first of these cases, Case No.

76-1596, the question presented was whether a writ of habeas corpus

ad prosequendum constituted a "detainer" under the IAD, whose

filing with state authorities triggered the application of the

provisions of that statute.      Id.    Respondents Mauro and Fusco were

serving state sentences in New York's penal system when the U.S.

District Court for the Eastern District of New York issued ad

prosequendum writs directing the state prison authorities to turn

them over to the federal authorities.             Id.    Mauro and Fusco were


                                     -26-
arraigned in federal court and entered pleas of not guilty to the

relevant charges.     Id.   Their trial was delayed, and because of

overcrowding in federal facilities, they were returned to state

custody.   Id. at 344-45.    Both respondents were later returned to

federal custody pursuant to new ad prosequendum writs, but not

before they had filed motions to dismiss the federal indictments,

alleging that the United States had violated Article IV(e) of the

IAD by returning them to state custody without first trying them on

the federal indictment.21    The district court granted the motions,

ruling that the ad prosequendum writs were in effect detainers,

whose filing by the United States triggered application of the

provisions of the IAD, Article IV(e) of which required dismissal of

the indictment.     Id.   at 345.    This decision was affirmed by the

Court of Appeals for the Second Circuit.        544 F.2d 588 (2d Cir.

1976).

           In the second case, No. 77-52, the respondent, Ford, was

arrested in Chicago on two federal warrants.      Ford was turned over

to state authorities in Illinois for extradition to Massachusetts

on unrelated Massachusetts state charges.      Mauro, 436 U.S. at 345-

46. At this point Ford requested a speedy trial on federal charges

pending in the Southern District of New York, sending letters to


     21
      Article IV(e) requires dismissal of an indictment against a
prisoner who is obtained by a receiving State, if he is returned to
his original place of imprisonment without being tried on the
indictment underlying a detainer by which custody was secured. 18
U.S.C. app. § 2 (2012).

                                    -27-
this effect to the District Court and the U.S. Attorney for that

District.        Id.   at    346.      After     Ford    was   transferred      to

Massachusetts, the U.S. Attorney in New York lodged a detainer with

Massachusetts state officials.          Ford was found guilty at his trial

on the Massachusetts state charges.                Thereupon, Massachusetts

produced Ford in the U.S. District Court for the Southern District

of New York pursuant to an ad prosequendum writ.               Id.     After Ford

pled    not   guilty   to   the    federal    charges,   his   trial    date   was

sequentially postponed for 17 months at the government's or court's

initiative. At some point Ford formally moved for dismissal of the

federal charges on constitutional speedy trial grounds, which

motion was denied by the district court.           Id.   In the meantime Ford

had been returned to Massachusetts, where he remained until he was

returned to New York for trial pursuant to another ad prosequendum

writ.    Id. at 347.

              At the beginning of the trial Ford renewed his motion to

dismiss on speedy trial grounds, which claim was again rejected by

the district court.          Id.     He was found guilty, whereupon he

appealed, alleging violation of Article IV(e) of the IAD because he

was not tried within 120 days of his initial arrival in the

Southern District of New York.         Id. at 347-48.      The Second Circuit

reversed the conviction and dismissed the indictment, 550 F.2d 732

(2d Cir. 1977), holding: (1) that since the government had filed a

detainer, thus triggering the provisions of the IAD to which the


                                       -28-
government was a party, (2) the subsequent ad prosequendum writ

constituted a "written request for temporary custody" under Article

IV(a) of the IAD, (3) which required that trial be commenced within

120 days of the prisoner's arrival in the receiving state, and

therefore (4) the delay in trial mandated dismissal of the federal

charges.   See Mauro, 436 U.S. at 348.

           The Supreme Court granted certiorari in both cases, which

were consolidated for the purpose of considering "whether the

Agreement governs use of writs of habeas corpus ad prosequendum by

the United States to obtain state prisoners." Id. at 349 (emphasis

added).    The Court held "[i]n No. 76-1596 . . . that such a writ

. . . is not a detainer within the meaning of the Agreement and

thus does not trigger the application of the Agreement."        Id.

(emphasis added).    However, the Court then ruled "in No. 77-52

. . . that the United States is bound by the Agreement when it

activates its provisions by filing a detainer against a state

prisoner and then obtains his custody by means of a writ of habeas

corpus ad prosequendum."   Id. (emphasis added).

           Given this clear statement, I cannot fathom how a serious

argument can be made that the United States is not fully bound by

all the provisions of the IAD.         Indeed, the Court in Mauro

specifically rejected the argument that the United States "became

a party to the [IAD] only in its capacity as a 'sending State.'"

Id. at 353-54.   As the Court emphasized:


                                -29-
           The statute itself gives no indication that
           the United States is to be exempted from the
           category of receiving States.          To the
           contrary, Art. VIII states that "[t]his
           agreement shall enter into full force and
           effect as to a party State when such State has
           enacted the same into law."

Id. at 354 (emphasis in the original).       Referring to the IAD's

"brief legislative history," the Court noted that "there is no

indication whatsoever that the United States' participation in the

Agreement was to be a limited one."     Id. at 355.22

           Having clearly established that the United States is

bound by all terms of the IAD, the Court then proceeded to consider

this question: under what circumstances is the IAD invoked, such

that the United States becomes bound by its terms?          The Court

answered   this   question   straightforwardly:   "Once   the   Federal

Government lodges a detainer against a prisoner with state prison

officials, the Agreement by its express terms becomes applicable

and the United States must comply with its provisions."         Id. at

361-62 (emphasis added).     The Court then made clear that once the

IAD has been invoked, what is ostensibly an ad prosequendum writ is

treated as a "request for temporary custody" under the IAD:




     22
      In fact, neither Senator Roman Hruska (R. Neb.), who
commented briefly in favor of the passage of the IAD, "nor anyone
else in Congress drew a distinction between the extent of the
United States' participation in the Agreement and that of the other
member States, an observation that one would expect had the Federal
Government entered into the Agreement as only a sending State."
Id.

                                 -30-
          [O]nce a detainer has been lodged, the United
          States has precipitated the very problems with
          which the Agreement is concerned. Because at
          that point the policies underlying the
          Agreement are fully implicated, we see no
          reason to give an unduly restrictive meaning
          to the term "written request for temporary
          custody."     It matters not whether the
          Government presents the prison authorities in
          the sending State with a piece of paper
          labeled "request for temporary custody" or
          with a writ of habeas corpus ad prosequendum
          demanding the prisoner's presence in federal
          court on a certain day; in either case the
          United States is able to obtain temporary
          custody of the prisoner. Because the detainer
          remains lodged against the prisoner until the
          underlying charges are finally resolved, the
          Agreement requires that the disposition be
          speedy and that it be obtained before the
          prisoner is returned to the sending State. The
          fact that the prisoner is brought before the
          district court by means of a writ of habeas
          corpus ad prosequendum in no way reduces the
          need for this prompt disposition of the
          charges underlying the detainer. In this
          situation it clearly would permit the United
          States to circumvent its obligations under the
          Agreement to hold that an ad prosequendum writ
          may not be considered a written request for
          temporary custody.

Id. at 362 (emphasis added).

          We thus come to the crux of the majority's interpretation

of Mauro, which requires, according to its views of that case and

the IAD, the rejection of Governor Chafee's contentions23 that: (1)

the filing of a detainer by the United States triggered the right

of Governor Chafee under Article IV(a) to refuse to surrender a



     23
      Since Pleau's arguments are essentially identical to Governor
Chafee's, we will refer to them as Governor Chafee's arguments.

                               -31-
prisoner within 30 days of a request for custody; and (2) allowing

the United States to circumvent this provision by seeking the

production    of     the   prisoner   by    the   use   of    a   subsequent    ad

prosequendum writ in effect voids that statutory provision and

renders ineffective an important right in the Agreement.                       The

majority's    view    of   Mauro   rests,    at    least     partially,   on   its

statement that "Mauro . . . reject[ed] the suggestion that, if the

Court upheld the time limit on the IAD proceeding, a state governor

could in some other case frustrate a writ of habeas corpus by

refusing to surrender a prisoner to federal court."                Maj. Op. at

6.     There is simply no backing in Mauro, or elsewhere, for this

contention.

             The majority claims that "the Court distinguished between

the time limits of Article IV(c) triggered by the detainer and

Article IV(a)'s reservation of the governor's power to withhold

consent."    Maj. Op. at 7-8 (citing Mauro, 436 U.S. at 363-64).                It

is true that the particular circumstances of Mauro implicated the

IAD's time limit provisions.          However, nothing in Mauro suggests

that the Court's holding is limited such that an ad prosequendum

writ is treated as a "written request" for Article IV(c) purposes

but not for Article IV(a) purposes.               The majority contends that

such a limiting principle is found in the passage from Mauro that

it quotes on p. 8: "We are unimpressed . . . .," Mauro, 436 U.S. at

363.    Yet when one reads and analyzes what was actually stated by


                                      -32-
the   Court    in   the   cited   passage,   it   becomes   clear   that   the

majority's reading of it is wrong.

              To understand the true meaning of this passage, we must

first read it in its full context.           The Mauro court first stated

its conclusion that "it clearly would permit the United States to

circumvent its obligations under the Agreement to hold that an ad

prosequendum writ may not be considered a written request for

temporary custody."       436 U.S. at 362.    Then, in the next paragraph

of the opinion, the Court addressed some of the arguments the

Government had raised in opposition to the conclusion the Court had

just announced. It is in this context that the passage in question

appears:

              The Government points to two provisions of the
              Agreement which it contends demonstrate that
              "written request" was not meant to include ad
              prosequendum   writs;   neither argument is
              persuasive. First, the government argues that
              under Article IV(a) there is to be a 30-day
              waiting period after the request is presented
              during which the Governor of the sending State
              may disapprove the receiving State's request.
              Because   a   writ   of   habeas   corpus   ad
              prosequendum is a federal-court order, it
              would be contrary to the Supremacy Clause, the
              United States argues, to permit a State to
              refuse to obey it. We are unimpressed. The
              proviso of Art. IV(a) does not purport to
              augment the State's authority to dishonor such
              a writ. As the history of the provision makes
              clear, it was meant to do no more than
              preserve previously existing rights of sending
              States, not to expand them. [Fn. 28. Both
              Committee Reports note that "a Governor's
              right to refuse to make a prisoner available
              is preserved . . . ." The Council of State

                                     -33-
             Governments discussed the provision in similar
             terms: "[A] Governor's right to refuse to make
             the prisoner available (on public policy
             grounds) is retained.] If a State never had
             authority to dishonor an ad prosequendum writ
             by a federal court, then this provision could
             not be read as providing such authority.
             Accordingly, we do not view the provision as
             being inconsistent with the inclusion of writs
             of habeas corpus ad prosequendum within the
             meaning of "written requests."

Id. at 363 (bold emphasis added; underlined emphasis in original)

(internal citations omitted).

             When the passage is read in context, its meaning is

plain.    The Court did not say that it was "unimpressed" with the

possibility that a state could disobey an ad prosequendum writ that

was treated as a request for custody under the IAD.       Instead, the

Court said it was "unimpressed" with the Government's argument,

which was that treating an ad prosequendum writ as a request for

custody under the IAD, pursuant to which the state could refuse to

obey, would create a Supremacy Clause problem.          The Court was

"unimpressed" with the Government's argument because Article IV(a)

did not expand the rights of the states in this respect but merely

"preserved" and "retained" previously existing rights of a Governor

"to refuse to make the prisoner available (on public policy

grounds)."     Id. at 363 n.28.24    Since treating an ad prosequendum


     24
      As noted by the majority, see Maj. Op. at 9 n. 2, the report
of the Council of State Governments states the following: "The
possibility [of the Governor withholding consent] is left open
merely to accommodate situations involving public policy which
occasionally have been found in the history of extradition"

                                    -34-
writ as a written request did not expand States' rights in any way,

it could not have implicated the Supremacy Clause in any way.

           Moreover,   if   anything,   the   statement   regarding   the

possibility of dishonoring of the writ by State authorities is

patently conditional, and not a statement as to the actual state of

the law.   "If" there was no pre-existing right to refuse, then

Article IV(a) did not create it.25      Id. at 363 (emphasis added).

However, as the Court specified and emphasized in Footnote 28,

which immediately precedes this conditional "if," the Governor's

right to refuse to make the prisoner available was "preserved" and

"retained".   Id. at 363 n.28 (emphasis in original).

           The United States's interpretation of Article IV(a), as

adopted by the majority, would balkanize that provision. According

to that view, the Government would be bound by Mauro as to what is

meant by "written request for temporary custody" once a detainer


(citation omitted).   The majority suggests that because public
policy considerations had in the past arisen in the extradition
context, a state's right of refusal was limited to that context.
However, the Supreme Court in Mauro apparently deemed the
extradition context irrelevant, as neither the Court's discussion
nor its quote from the Council report mentions extradition. This
makes sense: just because public policy considerations had arisen
in the extradition context does not justify limiting a state's
right of refusal to the extradition context.
     25
      This conditional language was used because there was no issue
before the Court in Mauro regarding a refusal by a governor to turn
over a state prisoner, much less a refusal to turn over a state
prisoner upon the filing of a detainer, and thereafter attempting
to circumvent a governor's refusal by using a habeas writ. Thus,
the majority's claim that Mauro decides this issue against Pleau
and Governor Chafee contentions is unsustainable.

                                 -35-
has been filed with the state authorities, but would be free to

disregard those other parts of Article IV(a) that it now finds

inconvenient to follow.      Such an unprincipled reading of the IAD

and Mauro is not only unwarranted and unprecedented, but borrowing

from the majority, "fails the test of common sense."      Maj. Op. at

12.26

                                  IV.

             The majority takes the position it does because it fears

that "[w]ere Pleau and Governor Chafee to prevail, Pleau could be

permanently immune from federal prosecution, and the use of the


        26
      In fact, the Mauro Court was well aware of the danger of
allowing the government to pick and choose which parts of the IAD
it wanted to obey. This is made clear by the manner in which the
Court rejected the second of the two arguments that the government
had raised against treating an ad prosequendum writ as a request
for custody:

        The Government also points out that the speedy trial
        requirement of Art. IV (c) by its terms applies only to
        a "proceeding made possible by this article . . . ."
        When a prisoner is brought before a district court by
        means of an ad prosequendum writ, the Government argues,
        the subsequent proceedings are not made possible by Art.
        IV because the United States was able to obtain prisoners
        in that manner long before it entered into the Agreement.
        We do not accept the Government's narrow reading of this
        provision; rather we view Art. IV (c) as requiring
        commencement of trial within 120 days whenever the
        receiving State initiates the disposition of charges
        underlying a detainer it has previously lodged against a
        state prisoner. Any other reading of this section would
        allow the Government to gain the advantages of lodging a
        detainer against a prisoner without assuming the
        responsibilities that the Agreement intended to arise
        from such an action.

Id. at 363-64 (emphasis added).

                                  -36-
efficient detainer system badly compromised."                    Maj. Op. at 13.

However, as the Mauro Court noted, the United States has a simple

way of avoiding the type of problem it created for itself in this

case:

              [a]s our judgment in No. 76-1596 indicates,
              the Government need not proceed by way of the
              Agreement. It may obtain a state prisoner by
              means of an ad prosequendum writ without ever
              filing a detainer; in such a case, the
              Agreement is inapplicable.   It is only when
              the Government does file a detainer that it
              becomes bound by the agreement's provisions.

436 at 364 n.30.         See also id. at 362 n.26 ("These problems, of

course, would not arise if a detainer had never been lodged and the

writ alone had been used to remove the prisoner, for the writ would

have run its course and would no longer be operative upon the

prisoner's return to state custody.").                It was the United States's

choice   to    proceed       against   Pleau    by    invoking    the     IAD.    The

consequences of allowing the United States to avoid its obligations

under    a   validly-enacted       compact      are   surely     graver    than   the

consequences of allowing Rhode Island's justice system to prosecute

Pleau.

                                         V.

              Lastly,    I    do   not    believe      that    Governor     Chafee's

references to Ponzi v. Fessenden, 258 U.S. 254, 260-62 (1922),

McDonald v. Ciccone, 409 F.2d 28, 30 (8th Cir. 1969), Stamphill v.

Johnson, 136 F.2d 291, 292 (9th Cir. 1943), cert. denied, 320 U.S.

766 (1943), or Lunsford v. Hudspeth, 126 F.2d 653, 655 (10th Cir.

                                         -37-
1942), can be dismissed as cavalierly as is attempted by the

majority in its claim that they are not of help in deciphering the

correct answer to the questions presented by the present appeal.

Maj. Op. at 10 & n.3.             Nor do I agree with the majority's

conclusion that the holding in United States v. Scheer, 729 F.2d

164, 170 (2d Cir. 1984), which is clearly favorable to Governor

Chafee's position, is either dicta or "properly described as a

misreading of Mauro."         Maj. Op. at 11-12.   A balanced appraisal of

these cases, when they are actually read and analyzed, creates some

doubt as to the majority's dismissal.

            In Scheer the Second Circuit passed upon the very issue

before us: the effect on Article IV(a) of the IAD of a habeas writ

filed subsequent to a detainer.            A federal grand jury in Vermont

indicted Scheer for several alleged violations of federal firearms

statutes.   729 F.2d at 165.       Thereafter, on March 15, 1982, Scheer

was arrested in California on state criminal charges.              Id.   While

Scheer was in jail awaiting disposition of the state charges, the

federal authorities learned of his whereabouts, and in April,

pursuant    to   the   IAD,    filed   a   detainer   with   the   California

authorities on the federal charges pending in Vermont. Id.               On May

27 Scheer pled guilty to the California charges and was sentenced

to 16 months imprisonment.          At this point, Scheer contacted the

U.S. Attorney's Office in Vermont requesting a prompt resolution of

the federal charges, following this request with a June 7 telegram


                                       -38-
substantially repeating this petition.               Id.    In the meantime, on

May 28, the government secured an ad prosequendum writ from the

District Court in Vermont, which was executed on June 5 when U.S.

Marshals took custody of Scheer and proceeded to bring him to

Vermont.     Id.     After Scheer was arraigned in the District of

Vermont, a series of motions and incidences followed, with Scheer's

trial date finally set for March 2, 1983.                  Id. at 165-66.         Prior

thereto, Scheer filed a motion to dismiss claiming that the

government had violated several provisions of the IAD. Id. at 166.

The motions were denied and immediately thereafter Scheer was tried

and found guilty.      Id.       This outcome was set aside and a new trial

was   granted,     before    which      Scheer    entered   a   plea   of    guilty,

reserving the right to appeal his claims under the IAD.                     Id.

            Although Scheer alleged violations of Article IV(a), (b),

and (c), only the disposition regarding paragraph (a) is of direct

interest to this appeal.               Scheer argued that Article IV(a) was

violated because the U.S. Marshals transferred him to Vermont less

than 30 days after the issuance of the ad prosequendum writ.                        Id.

at 170.    The court ultimately rejected this argument on the ground

that Scheer had waived his right to contest the transfer.                    Id. at

170-71.      However,       in    so    ruling,    the     court   clarified       the

relationship between an ad prosequendum writ and the IAD:

            The 30-day provision was plainly inserted into
            the law to permit the . . . Governor of the
            sending state to order that the prisoner not
            be transferred. 11 Cong. Rec. 14,000, 38,841.

                                         -39-
          Although it could be argued that the proviso
          applies only to "State" parties to the
          Agreement and not the United States, that
          position is difficult to justify since the
          definition of "State" in the Act includes the
          United States.      What little legislative
          history exists indicates that the United
          States and the District of Columbia became
          full parties to the Agreement with the States
          . . . More significantly, the Supreme Court
          has indicated that Article IV(a) envisions
          that following the filing of a written notice
          of request for custody "[f]or the next 30
          days, the prisoner and prosecutor must wait
          while the Governor of the sending State, on
          his own motion or that of the prisoner,
          decides whether to disapprove the request."
          Cuyler v. Adams, 449 U.S. 433, 444 (1981).

          The Government urges that we hold the 30-day
          period not violated because the writ of habeas
          corpus ad prosequendum was not abrogated by
          the United States becoming a party to the Act.
          We recognize that the historic power of a
          federal court to issue such a writ to secure a
          state prisoner for federal trial has existed
          since Chief Justice Marshall held it was
          included under the rubric of habeas corpus
          . . . . Nonetheless, employing that rationale
          would be treating the federal government's
          participation in the IAD on a different
          footing than that of the States. Further, the
          Supreme Court has held that once a detainer
          has been lodged as here, it triggers the
          procedural rules of the ACT so that the later
          filing of a writ of habeas corpus ad
          prosequendum is simply equivalent to a
          "written request for temporary custody" and
          may not be used as a basis for the federal
          government to avoid its obligations under the
          Act. United States v. Mauro, 436 U.S. at 362.
          Thus the power of the writ seems unavailing
          once the government elects to file a detainer
          in the course of obtaining a state prisoner's
          presence for disposition of federal charges.

729 F.2d at 170 (emphasis added).


                              -40-
            Ponzi, on which several of the cases cited by Chafee and

Pleau are based, also bears closer analysis than is given by the

majority.    The majority points out that Ponzi "neither held nor

said that a state governor may invoke comity principles to disobey

a federal habeas writ."   Maj. Op. at 10.   But nor did Ponzi say the

opposite: that a state governor may not disobey a federal writ.

Ponzi is important because, since it is a pre-IAD case, its

explanation of the principle of comity sheds light on the rights

that existed prior to the Agreement, which were "preserved" and

"retained" by the State governors under Article IV(a).       Mauro, 436

U.S. at 363 n.28 (emphasis in original).      As Chief Justice Taft

explained in Ponzi:

            The chief rule which preserves our two systems
            of courts from actual conflict of jurisdiction
            is that the court which first takes the
            subject-matter of the litigation into its
            control, whether this be person or property,
            must be permitted to exhaust its remedy, to
            attain which it assumed control, before the
            other court shall attempt to take it for its
            purpose. The principle is stated by Mr.
            Justice Matthews in Covell v. Heyman . . . as
            follows:

            "The forbearance which courts of coordinate
            jurisdiction, administered under a single
            system, exercise toward each other whereby
            conflicts    are    avoided,    by    avoiding
            interference with the process of each other,
            is a principle of comity, with perhaps no
            higher sanction than the utility which comes
            from concord; but between the state courts and
            those of the United States it is something
            more. It [is] a principle of right and law,
            and therefore, of necessity.        It leaves
            nothing to discretion or mere convenience.

                                -41-
           These courts do not belong to the same system,
           so far as their jurisdiction is concurrent:
           and although they coexist in the same space,
           they are independent, and have no common
           superior. They exercise jurisdiction, it is
           true, within the same territory, but not in
           the same plane; and when one takes into its
           jurisdiction a specific thing, that res is as
           much withdrawn from the judicial power of the
           other, as if it had been carried physically
           into a different territorial sovereignty."

258 U.S. at 260 (quoting Covell v. Heyman, 111 U.S. 176, 182

(1884)).

           The cases that the majority claims "misread[]" Ponzi,

Maj. Op. at 9, do nothing of the sort.     In Lunsford, the Tenth

Circuit cited Ponzi for the

           now axiomatic rule of law that a sovereignty,
           or its courts, having possession of a person
           or property cannot be deprived of the right to
           deal with such person or property until its
           jurisdiction and remedy is exhausted and no
           other sovereignty, or its courts, has the
           right or power to interfere with such custody
           or possession . . . As an easy and flexible
           means   of  administering    justice  and   of
           affording each sovereignty the right and
           opportunity to exhaust its remedy for wrongs
           committed against it, there has evolved the
           now well established rule of comity which is
           reciprocal, whereby one sovereignty having
           exclusive jurisdiction of a person may
           temporarily waive its right to the exclusive
           jurisdiction of such person for purposes of
           trial in the courts of another sovereignty
           . . . The privileges granted by this flexible
           rule of comity should and must be respected by
           the sovereignty to which it is made available,
           and this respectful duty is reciprocal,
           whether federal or state . . . .




                               -42-
Lunsford, 126 F.2d at 655.      Similarly, in Stamphill, the Ninth

Circuit relied on Ponzi for the proposition that

          [t]here is no doubt that the state of
          Oklahoma, having first acquired jurisdiction
          over the appellant, was entitled to retain him
          in custody until he had finished his sentence
          and could not be required to surrender him to
          the custody of the United States marshal for
          trial in the federal court for an offense
          committed in violation of federal law.

136 F.2d at 292.    In McDonnell, in turn, the Eighth Circuit relied

on both Stamphill and Lunsford for the proposition that although

the federal court in Texas could issue a writ of habeas corpus ad

prosequendum, "[t]he release by the state authorities . . . is

achieved as a matter of comity and not of right."     409 F.2d at 30.

In light of Ponzi's reference to a "principle of comity . . .

between the state courts and those of the United States" that is a

"principle of right and law, and therefore, of necessity," 258 U.S.

at 260 (quoting Covell, 111 U.S. at 182), I fail to see how

Stamphill, Lunsford, and McDonnell can be said to have "misread"

Ponzi in any way.

                                 VI.

          The sum and summary of all of the matters that I have

punctuated leads to an inevitable and straightforward outcome, one

which, like the forest for the trees, is ignored by some.      We are

confronted with two federal statutes -- the IAD and the habeas

corpus statute, 28 U.S.C. § 2241.      We have a Supreme Court case --



                                 -43-
Mauro -- that plainly explains how these statutes interact.    From

these three guideposts, the proper legal route is easily charted:

            1.     The IAD is an interstate compact which, upon
                   Congressional approval, the United States joined
                   as an equal member with 48 other States, this
                   Agreement becoming federal law.

            2.     The filing of a detainer against Pleau by the
                   United States triggered the application of the
                   full Agreement, including all of the rights that
                   the United States granted to other States under
                   the Agreement.

            3.     Under Mauro, because the United States triggered
                   the IAD before seeking an ad prosequendum writ,
                   the writ is treated as a request for custody
                   under the IAD.

            4.     Because the writ is treated as a request for
                   custody under the IAD, Governor Chafee had the
                   right under Article IV(a) to refuse to transfer
                   Pleau.

            I cannot agree with the contrary result reached by the

majority.    The Supremacy Clause does not justify the majority's

result because the Supremacy Clause is not implicated here.   Mauro

cannot justify the result because Mauro, properly read, supports

the panel's original opinion.    The equities of the case, even if

they weighed in favor of the United States (and they do not),

cannot justify the majority's result because this court has no

authority to ignore the express terms of the IAD.

            I respectfully dissent.




                                -44-